UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2017 GEE GROUP, INC (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 184 Shuman Blvd. Ste. 420 Naperville, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions. May 15, 2017, GEE Group, Inc. (the "Company") (NYSE MKT: JOB) issued a press release announcing financial results for the quarter ended, March 31, 2017. A copy of the release is attached as Exhibit 99.1. The information furnished herein, including Exhibit 99.1, is not deemed to be "filed" for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section.This information will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates them by reference. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press release issued by GEE Group, Inc. dated May 15, 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GEE GROUP, INC. (Registrant) Date: May 15, 2017 By: /s/ Andrew J. Norstrud Andrew J. Norstrud Chief Financial Officer 3
